Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 1 of 16 PageID #: 1632




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE


  BRIAN S. FORD                                                                       PLAINTIFF


  v.                                                                       NO. 3:19-CV-931-CRS


  ANDREW M. SAUL,
  Commissioner of Social Security                                                  DEFENDANT


                                  MEMORANDUM OPINION



         This matter is before the court for consideration of the Findings of Fact, Conclusions of

  Law, and Recommendation of the United States Magistrate Judge (the “report”) in this action

  seeking judicial review pursuant to 42 U.S.C. § 405(g) of the denial by the Commissioner of

  Social Security (“Commissioner”) of plaintiff Brian S. Ford’s claim for disability insurance

  benefits (“DIB”) and Supplemental Security Income (“SSI”).

         The matter was referred to the United States Magistrate Judge for findings and

  recommendation. The Magistrate Judge conducted a review of the findings set forth in the final

  decision of the Commissioner, concluding that substantial evidence supported the findings of the

  Administrative Law Judge (“ALJ”) and recommending that the Commissioner’s decision be

  affirmed. DN 21. Ford has filed objections to the Magistrate Judge’s report which we address

  below, conducting a de novo review of those portions of the Magistrate Judge’s report to which

  the claimant objects, in accordance with 28 U.S.C. § 636(b)(1)(C).

         Ford is in his early 40s. He originally filed for DIB on May 13, 2013 alleging disability

  beginning May 3, 2012. The application was denied initially and on reconsideration. After an

  administrative hearing, an unfavorable decision issued on July 24, 2014 and Ford did not appeal.
Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 2 of 16 PageID #: 1633




         Ford again applied for DIB and for SSI on September 29, 2016 alleging he became

  disabled on July 26, 2014.      He alleged disability due to schizophrenia, anxiety, diabetes,

  depression, neuropathy, and back pain.         His applications were denied initially and on

  reconsideration.

         Ford requested and was given a hearing before ALJ Jerry Lovitt on October 26, 2018 at

  which time he appeared, represented by counsel, and gave testimony. Testimony was also taken

  from an impartial vocational expert who appeared at the hearing. On January 8, 2019, the ALJ

  issued a written opinion evaluating the evidence under the required 5-step process and

  concluding that

         Based on the application for a period of disability and disability insurance benefits
         filed on September 29, 2016, the claimant is not disabled under sections 216(i)
         and 223(d) of the Social Security Act.

         Based on the application for supplemental security income protectively filed on
         September 29, 2016, the claimant is not disabled under section 1614(a)(3)(A) of
         the Social Security Act.


         DN 11-2, p. 19, PageID # 85.

         We need not recount the ALJ’s entire analysis here, as it is described in detail in the

  Magistrate Judge’s report. Instead, we focus on the issues raised by Ford in objection to the

  Magistrate Judge’s findings and recommendation. Ford’s objections challenge the Magistrate

  Judge’s conclusion that substantial evidence in the administrative record supports the ALJ’s

  finding at Step Three that Ford “does not have an impairment or combination of impairments

  that meets or medically equals the severity of one of the listed impairments in 20 CFR Part 404,

  Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and

  416.926).” DN 11-2, pp. 20-21, PageID # 722-73, and the ALJ’s determination that Ford has the

  Residual Functional Capacity (“RFC”) to perform light work as defined in 20 CFR 404.1567(b)


                                                 -2-
Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 3 of 16 PageID #: 1634




  and 416.967(b) with specified exceptions. Id., PageID# 75. Ford’s arguments are addressed in

  greater detail below. We note here, however, that Ford highlights the same alleged deficiencies

  in the ALJ’s decision as raised in his summary judgment brief, and, to that extent, we are

  presented a rehash of arguments which were already addressed in a fulsome manner by the

  Magistrate Judge.

         The ALJ found that Ford has the severe impairments of (1) degenerative disc disease, (2)

  peripheral neuropathy, (3) obesity, and (4) depression, (5) anxiety, (6) atypical psychosis, (7)

  panic disorder, and (8) schizoaffective disorder. DN 11-2, p. 4, PageID # 70. The ALJ further

  noted that

         Additionally, the undersigned has considered the impairments of type II diabetes
         mellitus and obstructive sleep apnea (OSA), which are found to be non-severe.
         This finding is based on these conditions being categorized as mild, essentially
         resolved, stable, and/or adequately controlled with medication of other
         conservative-type treatment, and therefore causing no more than a minimal
         limitation in the claimant’s ability to perform basic work activities.

  Id. Ford has not challenged these findings.

         The ALJ found that Ford does not have an impairment or combination of impairments

  that meets or medically equals the severity of one of the listed impairments in 20 CFR Part 404,

  Subpart P, Appendix 1, a finding that Ford does challenge.

         The ALJ found that Ford’s medically determinable impairments could reasonably be

  expected to cause the alleged symptoms, but that Ford’s statements concerning the intensity,

  persistence and limiting effects of these symptoms were not entirely consistent with the medical

  evidence and other evidence in the record. Id., PageID # 78. He then explains in exacting detail

  the reasons for this finding. Id., PageID # 78-83, and the accommodation he made for specific

  limitations. Id., PageID # 83-84.

         The ALJ found that


                                                -3-
Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 4 of 16 PageID #: 1635




           [T]he claimant has the residual functional capacity (RFC) to perform light work
           as defined in 20 CFR 404.1567(b) and 416.967(b) except: He can perform
           occasional climbing of ramps/stairs, and occasional balancing, stooping, kneeling
           and crouching. He can perform occasional pushing of foot controls with the
           bilateral lower extremities. He can never crawl, and cannot climb ladders, ropes
           or scaffolds, and he can have no exposure to unprotected heights, and no exposure
           to workplace hazards such as dangerous machinery with moving parts that fail to
           stop when human contact is lost. He cannot perform any driving, and can perform
           no operation of heavy machinery or drivable workplace equipment such as a
           forklift, scissor lift or a pallet jack. He can have no more than occasional
           exposure to vibration, and to no more than moderate levels of noise as defined in
           Appendix D of the Selective Characteristics of Occupations (SCO). He is able to
           understand, remember and carry out simple, routine tasks. He can use judgment
           in making simple, work-related decisions consistent with this type of work, and
           requires an occupation with an established routine and set procedures involving
           few changes during workday. He cannot perform any fast-paced production line,
           assembly line, or quota driven work, and cannot perform tandem tasks. He would
           require work where the supervisor communicates instructions verbally or by
           demonstration, and he can have occasional contact with supervisors and co-
           workers, and no contact with the general public. He will be off-task for no more
           than 10% of the workday in addition to normally scheduled breaks, and will miss
           no more than one day of work per month.

  DN 11-2, p. 9, PageID # 75.

           The Magistrate Judge recounted in detail the record evidence relied upon and supporting

  the ALJ’s findings. The Magistrate Judge’s report thoroughly investigated the foundation in the

  record for the ALJ’s findings at Step Three.

           At Step Three, the claimant has the burden of proof, Wilson v. Comm’r of Soc. Sec., 378

  F.3d 541, 548 (6th Cir. 2004), and each listing identifies “the objective medical and other

  findings needed to satisfy the criteria of that listing.” Reynolds v. Comm’r of Soc. Sec., 424

  F.App’x. 411, 414 (6th Cir. 2011)(quoting 20 CFR 404.1525(c)(3)). In order to satisfy Listing

  12.03 for “Schizophrenia” and “other psychotic disorders,” Ford was required to show that he

  met the requirements of Paragraphs A and B or the requirements of Paragraphs A and C.1


  1
    The ALJ addressed Listing 1.04 Disorders of the Spine; and 11.14 Peripheral Neuropathy. He also noted that there
  is no medical listing for obesity, but that it can cause limitation of function. He noted that this was taken into
  account at the 2nd through 5th steps of the sequential disability evaluation process, and that he fully considered the

                                                           -4-
Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 5 of 16 PageID #: 1636




                                                    Paragraph A

          ALJ Lovitt did not mention the Paragraph A requirements, instead finding that Ford did

  not meet the requirements of Paragraph B or Paragraph C and thus did not satisfy the

  requirements of Listing 12.03. The parties argued whether the evidence of record supported a

  finding that Ford met the Paragraph A criteria.

          As explained by the Magistrate Judge, “Paragraph A pertains to the claimant’s medically

  documented health symptoms and requires he show ‘[m]edical documentation’ of one or more of

  the following : (1) Delusions or hallucinations; (2) Disorganized thinking (speech); or (3)

  Grossly disorganized behavior or catatonia.” DN 21, p. 5, PageID # 1604.

          Ford urges that ALJ Lovitt implicitly found that he met the requirements of Paragraph A.

  In evaluating the ALJ’s decision, the Magistrate Judge first noted that

          The Sixth Circuit has made it clear that even if an ALJ’s step-three conclusion
          was cursory, the decision is supported by substantial evidence if “the ALJ made
          sufficient factual findings elsewhere in his decision to support his conclusion at
          step three.” Forrest v. Comm’r of Soc.Sec.,, 591 F. App’x 359, 366 (6th Cir.
          2014)(citing Bledsoe v. Barnhart, 165 F. App’x 408, 411 (6th Cir. 2006)); see also
          Bryant v. Colvin, No. 3:16CV-00121-DW, 2016 WL 6584917, at *3 (W.D.Ky.
          Nov. 4, 2016)(finding that despite the ALJ “passing over subsection (2) of Listing
          12.04C,” the ALJ made sufficient factual findings throughout his opinion to
          support his finding at step three). In addition, the Sixth Circuit recognizes that
          any error with respect to the ALJ’s step-three analysis is harmless unless the
          claimant can establish that he satisfied the listing in question. Forrest, 591 F.
          App’x at 366; see also Chappell v. Comm’r of Soc. Sec., No. 1:14-cv-1005, 2015
          WL 4065261, at *4 (W.D.Mich. July 2, 2015).


  DN 21, p. 7, PageID # 1606.

          The Magistrate Judge went on to recite the various instances where ALJ Lovitt

  “recognized Ford’s auditory hallucinations.” Id. The Magistrate Judge noted that the ALJ


  claimant’s obesity and its exacerbating effects on the impairments in the context of the overall record evidence in
  making his decision. DN 11-2, p. 6, PageID # 72. These findings by the ALJ have not been challenged herein. The
  challenge is limited to the ALJ’s evaluation of Listing 12.03.

                                                          -5-
Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 6 of 16 PageID #: 1637




  referenced treatment notes and described contradictions found by the ALJ in Ford’s self-reported

  auditory hallucinations, described as voices which were “whispering,” “like a TV in another

  room” and alternately “loud and screaming;” which “d[id] not give instructions,” but were

  “telling him to ‘leave.’” The Magistrate Judge noted that “[d]espite these contradictions, ALJ

  Lovitt goes on to state that Ford’s auditory hallucinations began in his late teens and continue ‘to

  interfere with concentration.’ (Tr. 30).” Id. at 8. The Magistrate Judge thus concluded: “Based

  on this evidence, the Court finds ALJ Lovitt made sufficient findings elsewhere in his opinion

  supporting Ford meeting the Paragraph A criteria.” Id.

         Ford takes issue with the Magistrate Judge’s statement that “Ford’s subjective complaints

  cannot comprise ‘medical documentation.’” D. at 7. Ford’s subjective complaints alone do not

  satisfy the “medical documentation” requirement of Paragraph A. Ford does not argue to the

  contrary. In any event, the Magistrate Judge agreed with Ford that sufficient evidence exists in

  the record that Ford met the requirements of Paragraph A. The Magistrate Judge rejected the

  Commissioner’s argument against that conclusion. Thus, Ford’s objection to the Magistrate

  Judge’s analysis concerning Paragraph A is puzzling.



                                             Paragraph B

         The Magistrate Judge found that ALJ Lovitt’s finding that Ford was shown to be only

  moderately limited in each of the four areas under Paragraph B was supported by substantial

  evidence.

         The Magistrate Judge correctly noted that Paragraph B describes four functional areas

  and requires a claimant to show that he has extreme limitation in one area or marked limitations

  in two of the areas: (1) Understand, remember, or apply information; (2) Interact with others; (3)



                                                  -6-
Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 7 of 16 PageID #: 1638




  Concentrate, persist or maintain pace; and (4) Adapt or manage oneself. A “marked” limitation

  means that a claimant’s functioning in an area “independently, appropriately, effectively, and on

  a sustained basis is seriously limited.” 20 CFR § Pt. 404, Subpt. P, App’x 1. A “moderate”

  limitation means the claimant’s functioning in an area “independently, appropriately, effectively,

  and on a sustained basis is fair.” Id.

         ALJ Lovitt addressed each of the four areas of Paragraph B, citing to the record evidence

  that suggested a limitation or evidenced a lack thereof, and finding, in each instance, that

  moderate limitation was supported. DN 11-2, pp. 7-8, PageID # 73-74. Nowhere did he dismiss

  out-of-hand that Ford suffers some limitation in these areas. Rather he concluded that

         The limitations identified in the “Paragraph B” criteria are not a residual
         functional capacity assessment but are used to rate the severity of mental
         impairments at steps 2 and 3 of the sequential evaluation process. The mental
         residual functional capacity assessment used at steps 4 and 5 of the sequential
         evaluation process requires a more detailed assessment. The following residual
         functional capacity assessment reflects the degree of limitation the undersigned
         has found in the “Paragraph B” mental functional analysis.

         Finally, the undersigned specifically notes that none of the professional medical
         opinions of record definitively indicate that the claimant’s impairments meet or
         equal the criteria of a listed impairment, nor does the objective medical evidence
         of record indicate as much. Accordingly, the undersigned has reviewed the
         records and finds that the claimant does not have impairments that meet the
         requirements of any section of Appendix 1.


  Id.

         The Magistrate Judge recited the well-supported findings of the ALJ and addressed the

  challenges to those findings raised by Ford and reiterated in the objections to the Magistrate

  Judge’s report. We find no error in the Magistrate Judge’s opinion rejecting Ford’s challenges

  and concluding that the ALJ’s findings concerning Paragraph B were supported by substantial

  evidence in the record. See DN 21, pp. 8-11, PageID # 1608-1610.



                                                 -7-
Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 8 of 16 PageID #: 1639




         Ford contends that there is “objective evidence” supporting marked limitations in all four

  areas of Paragraph B, citing to the Montreal Cognitive Assessment (MCA) performed by Dr.

  Agrawal, his treating psychologist, and Global Assessment of Functioning (GAF) score(s). He

  contends that Dr. Dennis’ findings of marked limitations should have been credited because

  objective evidence supports the findings and that his opinion should not be discounted on the

  ground that it is based, in part, on the subjective complaints of Ford.

         With respect to the MCA, the Magistrate Judge notes that while Ford urges that his score

  of 11/30 was “positive for dementia,” two months later Dr. Agrawal noted that Ford’s “dementia

  work up labs [were] fine.”      Thus, the Magistrate Judge correctly concluded that “without

  elaboration on these test results, this evidence does not demonstrate a marked limitation…” DN

  21, p. 9, PageID # 1608.

         Next, the ALJ stated that he assigned no weight to the Global Assessment of Functioning

  Score(s) explaining:

         In making this finding, it is noted that GAF scores represent a particular
         clinician’s subjective evaluation at a single point in time. The undersigned
         generally gives less weight to a specific GAF score than to the bulk of other, more
         convincing evidence. This is because GAF score may vary from day to day, from
         time to time, and between practitioners. Finally, the GAF score is not designed
         for adjudicative determinations. Other evidence may outweigh GAF scores, and,
         in this case, the other evidence is more informative and is given more weight, as
         described above in the analysis of the “B” criteria. The undersigned, therefore,
         gives no weight to the GAF score(s) documented in this case.


         DN 11-2, pp. 16-17, PageID # 82-83.

         While GAF scores constitute a form of “objective evidence,” Ford does not challenge the

  ALJ’s analysis and conclusion to assign no weight to GAF scores documented in the case.

         As recounted by the Magistrate Judge, ALJ Lovitt recognized that Ford had moderate

  limitation in understanding, remembering, or applying information, noting treatment records


                                                   -8-
Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 9 of 16 PageID #: 1640




  from 2016 where Ford described that he forgets things, gets confused, can’t drive, gets lost,

  forgets directions, and can’t cook as he forgets. However, the ALJ cited to treatment records

  including First Stop Urgent Care, Baptist Hospital, Centerstone, Seven Counties Services and

  Strickland, Cox, and Associates from September 2015 to April 2018 which detailed Ford’s

  memory to be “within normal limits and intact” and his cognitive functioning to also be “within

  normal limits.” DN 11-2, p. 7, PageID # 73. The ALJ concluded that “the undersigned has

  considered treatment reports detailing mood fluctuations and episodic confusion, which may

  result in periodic diminishments in cognitive functioning…Thus the finding of a moderate

  limitation in this category is supported.” Id. The Court agrees with the Magistrate Judge’s

  conclusion that this finding of moderate limitation in area B(1) is supported by substantial

  evidence in the record.

         ALJ Lovitt found that Ford had moderate limitation in the area of interacting with others

  (B(2)). In so finding, the ALJ cites to the adult functional report completed by Ford in which he

  indicated that he spends time with others but has difficulty getting along with family, friends and

  neighbors. The ALJ noted too, however, that treatment reports “routinely described [Ford] as

  pleasant and cooperative with normal mood and appropriate affect. Ford has been married to his

  current wife for thirteen years and is living with her and their two children who he described as a

  ‘good support system.’” The ALJ found Ford to be polite with no communication problems,

  socially engaging with good eye contact and with a pleasant and professional demeanor at the

  hearing. Id. Despite this evidence and his own observations, the ALJ noted a number of exam

  reports which detailed “the claimant’s ability to meet others and develop friendships as “fair,”

  which he determined was supportive of a finding of a moderate limitation. There is substantial

  evidence that supports the ALJ’s conclusion that Ford has a moderate limitation in area B(2).



                                                  -9-
Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 10 of 16 PageID #: 1641




         Ford contends to the contrary, however, relying on the purported “well-supported”

  limitations found by Dr. Dennis, the psychologist who performed a consultative examination of

  Ford in 2017. However, ALJ Lovitt explained later in his decision why he gave little weight to

  Dr. Dennis’ opinion. DN 11-2, pp. 15-16, PageID # 81-82. We quote in full the portion of the

  decision in which he addresses the matter:

         Moreover, the undersigned notes that the claimant underwent a psychological
         consultative evaluation with Dr. Brandon Dennis, PsyD in January of 2017, who
         detailed the following observations and conclusions (Ex. B6F, 1-3):

         The claimant is alleging disability on the basis of schizophrenia and other
         physical concerns. He is currently in treatment for schizophrenia and depression,
         and has been for the last 7-8 months.

         Reportedly, his depressive and psychotic features (auditory hallucinations) began
         in his late teens. He continues to have auditory hallucinations that interfere with
         concentration. He has been psychiatrically hospitalized on one occasion for a
         couple of days. He attempted suicide at that time. The claimant presently lives
         with his wife and two children. The claimant takes the garbage out and sometimes
         does laundry. He has a driver's license, but usually avoids driving due to
         confusion. However, it is noted that he drove himself to the present exam. He
         socializes mostly with his wife, children and occasionally with his brother. On
         observation, his attitude was cooperative and engaged. Affect was positive and
         congruent. He was attentive and able to concentrate, though he did report auditory
         hallucination. Speech was normal for volume, quality, clarity and fluency.
         Comprehension was reasonable and thought process was linear. There was no
         evidence of responding to internal stimuli. Judgment and insight appeared to be
         reasonably good. He was oriented x4, and recent/remote memory was intact.

         Additionally, Dr. Dennis opined the following functional limitations (Ex. B6F, 4):

         "This claimant would be expected to have moderate difficulty understanding,
         retaining and carrying out one-two step and complex instructions. He could be
         expected to sustain concentration and persist in work-related activity at a
         reasonable pace with marked difficulty. He would be expected to have marked
         difficulty in his ability to maintain effective social interaction on a consistent and
         on an independent basis with supervisors, co-workers and the general public. His
         ability to tolerate the stress and pressure of daily work activity in a competitive
         setting is probably markedly to extremely limited overall. "

         However, in consideration of the above assessment offered by Dr. Dennis, the
         undersigned gives his opinion very little weight. In making this finding, it is noted


                                                 -10-
Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 11 of 16 PageID #: 1642




         this his conclusions are internally inconsistent with his own exam findings. More
         specifically, his opined limitations appear to be predominately predicated on the
         subjective complaints and symptoms put forth by the claimant at the time of
         exam, rather than based on the totality of the objective evidence. Overall, the
         basis for "marked" and "extreme" limitations remains unclear as these findings are
         not well explained, and are otherwise unsupported by other relevant evidence
         (e.g., the longitudinal treatment history).


  DN 11-2, pp. 15-16, PageID #81-82.

         ALJ Lovitt’s reasoning for affording Dr. Dennis’ opinion little weight was fourfold.

         First, the ALJ noted that Dr. Dennis’ opinion that Ford suffered marked limitations was

  internally inconsistent with his own exam findings which included that :”On observation, his

  attitude was cooperative and engaged. Affect was positive and congruent. He was attentive and

  able to concentrate, though he did report auditory hallucination. Speech was normal for volume,

  quality, clarity and fluency. Comprehension was reasonable and thought process was linear.

  There was no evidence of responding to internal stimuli. Judgment and insight appeared to be

  reasonably good. He was oriented x4, and recent/remote memory was intact.” Also, Dr. Dennis

  noted that despite reporting that he usually avoids driving due to confusion, Ford drove himself

  to the exam.

         Second, the ALJ noted that the limitations opined by Dr. Dennis appeared to be

  predominantly predicated on the subjective complaints and symptoms reported to him at the

  exam including that “[h]e is currently in treatment for schizophrenia and depression, and has

  been for the last 7-8 months. Reportedly, his depressive and psychotic features (auditory

  hallucinations) began in his late teens. He continues to have auditory hallucinations that interfere

  with concentration. He has been psychiatrically hospitalized on one occasion for a couple of

  days. He attempted suicide at that time.” Additionally, Ford reported to Dr. Dennis that he

  “takes the garbage out and sometimes does laundry,” he “usually avoids driving due to


                                                 -11-
Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 12 of 16 PageID #: 1643




  confusion,” and he “socializes mostly with his wife, children, and occasionally with his brother.”

  This is apparently the extent of the information upon which Dr. Dennis concluded that Ford

  would be expected to have marked difficulty in concentration, persistence, and pace and in

  maintaining effective social interaction, and upon which Dr. Dennis found that Ford would have

  markedly to extremely limited ability tolerate the stress and pressure of daily work activity. ALJ

  Lovitt determined that the totality of the evidence did not support Dr. Dennis’ opinion that Ford

  suffered such extensive limitations.

         Third, despite his surmise that Dr. Dennis based his opinion predominantly on the

  subjective complaints and symptoms of Ford, the ALJ noted that the basis for the findings of

  “marked” or “extreme” limitations was inadequately explained and thus was not to be credited.

  Indeed, Dr. Dennis’ statement that Ford would be expected to have these limitations is wholly

  conclusory and, in light of the very limited information reported by Ford which appears to be

  contradicted by Dr. Dennis’ own observations, the ALJ was well within his discretion to discount

  the weight he would give to this consultant’s opinion.

         Fourth, the ALJ noted that Dr. Dennis’ opinion was an outlier, as it was not otherwise

  supported by other relevant evidence such as Ford’s longitudinal treatment history.

         Ford takes issue with the ALJ’s reference to Dr. Dennis’ purported reliance on Ford’s

  subjective complaints, urging that “psychiatric reports should not be ignored merely because

  they ‘do not lend themselves to the same degree of substantiation as other medical impairments,”

  citing Blankenship v. Bowen, 874 F.2d 1116 (6th Cir. 1989). This argument misconstrues the

  ALJ’s finding which did not denigrate the value of subjective reports generally, but rather found

  it apparent that Dr. Dennis had focused on the subjective reports to the exclusion of the totality

  of the evidence and in contradiction to his own evaluative observations. Further, as articulated



                                                -12-
Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 13 of 16 PageID #: 1644




  above, there were no less than four bases upon which the ALJ determined that Dr. Dennis’

  opinion was entitled to little weight. We agree with the Magistrate Judge that there was no error

  in the ALJ’s determination and that there was substantial evidence to support his finding that

  Ford was moderately limited in the area of interacting with others (B(2)).

         The ALJ found Ford moderately limited in his ability to sustain concentration,

  persistence, and pace (B(3)) based upon Ford’s representation in the adult function report that he

  has difficulty with concentration and with completing tasks. The ALJ found this supported by a

  number of treatment reports which indicate that auditory hallucinations make it difficult for Ford

  to concentrate, he is easily distracted, and he has impaired focus and attention. However, noting

  the various other reports in the record that “detailed the claimant as having no deficits in

  concentration or attention span,” the ALJ found only moderate limitation to be supported by the

  evidence. DN 11-2, p. 8, PageID # 74.

         Ford challenges the ALJ’s finding of moderate limitation in area B(3) raising the same

  argument concerning Dr. Dennis’ opinion. Dr. Dennis opined that Ford would have marked

  difficulty with concentration, persistence, and pace and Ford contends this opinion should be

  given greater weight. For the same reasons previously articulated, we conclude that ALJ Lovitt’s

  analysis of Dr. Dennis’ opinion was sound and his decision to afford it little weight was well-

  supported. We agree with the Magistrate Judge’s determination that the ALJ’s finding of

  moderate limitation in concentration, persistence, and pace was supported by substantial

  evidence in the record for the reasons described.

         Ford relies on the opinion of Dr. Dennis that Ford’s “ability to tolerate the stress and

  pressure of daily work activity in a competitive setting is probably markedly to extremely limited

  overall” to support his contention that the record establishes that he is extremely limited in



                                                 -13-
Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 14 of 16 PageID #: 1645




  adapting and managing himself. Again, we reject Ford’s reliance on the opinion of Dr. Dennis

  for the reasons stated above.      The Magistrate Judge noted in determining that Ford was

  moderately limited in adapting and managing himself that the ALJ indicated that Ford reported

  that he had difficulty with various aspects of personal care and needs reminders to care for

  himself and take his medications. However, despite needing reminders, Ford reported that he

  could prepare meals, do chores, go out alone and use a computer. ALJ Lovitt noted that

  treatment records also indicated that Ford was capable of performing various activities of daily

  living. Ford also indicated that he was able to take his children to the park and to skating parties

  and to care for their three dogs. Thus we agree with the Magistrate Judge that substantial

  evidence supported the finding of the ALJ that Ford was moderately limited in adapting and

  managing himself (B(4)).

         We find no error in the ALJ’s conclusion that, “based on the above discussion, because

  the claimant’s mental impairments do not cause at least two “marked” or one “extreme”

  limitation, the “Paragraph B” criteria are not satisfied.



                                              Paragraph C

         As noted by the Magistrate Judge, Paragraph C evaluates the claimant’s ability to

  function independently and/or handle changes in the environment.              The claimant must

  demonstrate a “serious and persistent” mental disorder by proving a medically documented

  history of the existence of the disorder over two years and providing evidence of both (1)

  Medical treatment, mental health therapy, psychosocial support(s), or a highly structured

  setting(s) that is ongoing and that diminished the symptoms and signs of [the] mental disorder;

  and (2) Marginal adjustment, that is, [the claimant has] minimal capacity to adapt to changes in



                                                   -14-
Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 15 of 16 PageID #: 1646




  [one’s] environment or to demands that are not already part of [the claimant’s] daily life. DN 21,

  p. 6, PageID # 1605. The ALJ found that “[i]n this case, the evidence fails to establish the

  presence of “Paragraph C” criteria.” DN 11-2, p. 8, PageID # 74.

         The Magistrate Judge carefully considered and ultimately rejected Ford’s argument that

  the evidence established that he met the criteria of Paragraph C. DN 21, pp. 12-13. Ford has not

  objected to the Magistrate Judge’s conclusion. Therefore, Ford has failed to show that ALJ

  Lovitt erred in finding that the Paragraph C criteria were not met.

         As there has been no showing that Ford has met the criteria of Paragraphs A and B or

  Paragraphs A and C, there was no error in ALJ Lovitt’s determination that Ford did not meet

  Listing 12.03. The ALJ’s findings were supported by substantial evidence in the record. We

  therefore affirm the Magistrate Judge’s analysis and conclusion to that effect.



                                         RFC Determination

         Ford raises an additional objection relating to the GAF scores in the record. He urges

  that in the ALJ’s Residual Functional Capacity (RFC) determination, he erred by citing to a GAF

  worksheet, stating that “Mr. Ford’s depression, anxiety, atypical psychosis, panic disorder, and

  schizoaffective disorder, are ‘generally characterized as moderate in severity.” In fact, the GAF

  score was 46 on the worksheet referenced by the ALJ which would reflect “serious” symptoms.

  The GAF score was admittedly not used in the Step Three analysis and the ALJ thoroughly

  explained his reasoning for affording GAF scores no weight. Additionally, this single reference

  in the RFC determination was harmless error, as the ALJ’s analysis of Ford’s RFC was thorough,

  detailed, and amply supported by record evidence indicating the moderate limitations he found,

  as the Magistrate Judge detailed in her report at pages 13-19. DN 21, PageID # 1612-1618.



                                                 -15-
Case 3:19-cv-00931-CRS-RSE Document 24 Filed 03/31/21 Page 16 of 16 PageID #: 1647




  There are no further objections by Ford to the extensive RFC determination by the ALJ except

  with respect to the little weight given to Dr. Dennis’ opinion, a point already extensively

  discussed herein. We note additionally that in his RFC determination, the ALJ gave considerable

  weight to (1) Dr. Jane Brake, Ph.D. and Dr. Lea Perritt, Ph.D., the State agency psychological

  consultants at the initial disability and reconsideration levels who opined moderate limitations in

  their assessment of the Paragraph B criteria, , and (2) Dr. Timothy Gregg, M.D., the State agency

  medical consultant at the reconsideration level, who opined that Ford was capable of performing

  tasks at the light level of exertion.   DN 11-2, p. 15, PageID #81. This evidence among much

  more which is detailed in the ALJ’s decision, taken as a whole, illustrates that substantial

  evidence supported ALJ Lovitt’s RFC determination.

         We find that Ford’s argument does not identify reversible error in the ALJ’s decision.

  For these reasons set forth herein, this court concludes that Magistrate Judge’s report was correct

  in concluding that the ALJ’s decision is supported by substantial evidence. Ford’s objections to

  the Magistrate Judge’s report are without merit and will be denied. The Magistrate Judge’s

  report will be accepted and adopted in its entirety. A separate order and judgement will be

  entered this date in accordance with this opinion.



  IT IS SO ORDERED.
                         March 31, 2021




                                                 -16-
